Citation Nr: 1525597	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-08 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Neil Riley, Agent


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1979 to December 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Regional Office (RO) in Nashville, Tennessee.

In November 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In an April 2009 decision, the RO denied service connection for a low back disorder.  The Veteran did not file a timely appeal, and the decision became final.

2.  The evidence added to the record since the April 2009 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's low back disorder is not etiologically related to in-service injuries.


CONCLUSION OF LAW

1.  The April 2009 Board decision denying service connection for a low back disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the April 2009 decision to reopen the claim of service connection for a low back disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156.

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Claim to Reopen

The Veteran is seeking to reopen a previously denied claim of service connection for a low back disability.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for a low back disorder.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Board initially denied a claim for service connection for the low back disorder in April 2009, as there was no evidence of a nexus between service and his current low back disorder.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103.  However, since that time documents have been associated with the claims file that discusses the possibility of a nexus.  This evidence includes a VA physician's X-ray findings from August 2010 showing disc degeneration and a January 2015 private medical examination and opinion.  As these documents represent evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the claim of service connection for a low back disorder.



Service Connection for a Low Back Disability

The Veteran contends that his current low back disorder is a result of injuries he sustained while in service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis of the spine, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran contends that he injured his low back while sleeping, when he fell off a double bed and landed on his back.  A June 1980 service treatment record confirmed such a fall and indicated that the Veteran was experiencing tenderness in the back, but there was no discoloration and good range of motion in the back.  In a follow-up treatment record, an X-ray of the lumbar spine showed no fracture.  Moderate thoracolumbar scoliosis was shown with a double "S" curve, but was noted that it was "probably idiopathic late adolescent type," and no fracture was seen.  

Later in service, in October 1981, the Veteran was treated for pain and discomfort in his lower back after he had moved a desk.  At that time, he was diagnosed with a muscle strain.  However, the Veteran's November 1981 separation examination showed that he had a normal spine after clinical evaluation.  Additionally, the Veteran affirmatively denied "recurrent back pain" in his own Report of Medical History that he completed in August 1981.

Based on the above, the totality of the record does not demonstrate that a chronic low back disability was incurred during active service.  Indeed, following the October 1981 treatment, there were no additional complaints or findings through the time of the Veteran's separation from service.  The separation examination conducted in November 1981 showed normal findings, and no disability of the low back was diagnosed at that time.  Moreover, no subsequent complaints or treatment have been shown in the post-service record within one year of discharge from service.  For these reasons, the Board finds that the in-service low back injuries are related to an acute and transitory condition that resolved without residuals prior to the Veteran's separation from service.  

In August 2010, the Veteran submitted VA treatment records of radiographic imaging results that showed some degenerative changes in his lumbar spine.  He also submitted a September 2010 statement from his VA physician that the Veteran has suffered from "chronic low back pain for several years."  VA treatment records  also reveal that the Veteran was seen in April 2010 for low back pain symptoms.  The Veteran stated that he was experiencing low back pain even though he did not do anything unusual, and that he "only cut some grass and dug up some roots, but that he does this quite often."  He was given some pain relief medication, but one month later he was seen again for VA treatment due to complaints of low back pain.

The Veteran received a VA examination in February 2012.  During the examination, the Veteran endorsed having low back pain since service, but that he did not have flare-ups that impact the function of his thoracolumbar spine.  

After radiographic imaging was completed, the Veteran was diagnosed with arthritis and the VA examiner also found multilevel disc disease with areas of bulging, including probable broad-based disc herniation at L5-S1.  However, the VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injuries.  The examiner explained that the Veteran had two documented incidents in service that involved soft tissue injuries to the lower back, and that there is "no evidence in the literature that links soft tissue injuries to the development of degenerative disc disease.  Therefore, it is less likely as not that the soft tissue injuries of 1980 and 1981 caused the [Veteran's] current [degenerative disc disease] of the lumbar spine."  The examiner then provided the website link to the literature used to explain her rationale and the two categories of risk factors associated with back pain: extrinsic and intrinsic.  She further explained, "Extrinsic risks include heavy physical labor frequent bending and twisting, lifting and forceful movements, repetitive work vibration, sedentary office work, and smoking.  Intrinsic risk factors ... include undesirable anthropometric characteristics, spinal abnormalities, and genetic predispositions."

In November 2014, the Veteran testified before the undersigned at a Board hearing.  During the hearing, the Veteran endorsed the same incidents regarding how he injured his back on two occasions while in service and that he is currently experiencing pain in his lower back.  The undersigned Veterans Law Judge did not find the Veteran's testimony to be particularly credible.  

The Veteran received a private medical examination in January 2015.  At this time, the Veteran endorsed low back pain and incapacitating episodes of Intervertebral Disc Syndrome for at least two weeks in the past twelve months.  The private examiner stated that he reviewed approximately 60 pages of the Veteran's military and medical records that are relevant to this claim, which were provided by the Veteran's representative.  The examiner also stated in his report that this physical examination was "performed following the required protocols."  On physical examination, "positive orthopedic tests for the thoraco-lumbar spine revealed Lasegue's at 50 degrees on the left and 60 degrees on the right."  There was "spinal tenderness at T8 to T12; L2 to L5 with correlated muscular hypertonicity was detected of the paraspinal musculature from L2 to L5 on the left and tenderness upon deep palpation of the bilateral sacroiliac joint."  Neurological testing for the upper extremities, "yielded essentially normal for the bilateral reflexes...," but neurological testing for the lower extremities showed a "decreased Achilles reflex at plus 1 on the left, as compared to the right."  All other reflexes for the lower extremities were "essentially normal."  

The examiner opined that the Veteran's low back disability "is at least as more likely than not related" to service based on his review of the Veteran's record, a physical examination, and "specifically MRI results."

The Board has been presented with competing medical opinions regarding the etiology of the Veteran's low back disability.  As a result, the Board must determine how much weight to afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71 (noting that "The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").  

The Board finds that the medical opinion of the February 2012 VA examiner is more probative than the January 2015 private examiner's opinion.  The private examiner did not provide a rationale for his conclusion, nor did he discuss the findings of the VA examiner, which gave a clear conclusion with supporting data, and also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Here, in sum, the evidence does not show that the Veteran incurred a chronic back disability in service.  In so finding, the Board finds it significant that the Veteran affirmatively denied a back condition on service discharge and that none was found upon physical examination.  In addition, there is no indication that he had arthritis of the spine in the first post-service year.  Moreover, there is an absence of medical treatment for a low back condition for many years following service discharge.  While the absence of such evidence does not constitute negative evidence against the claim, it is a factor the Board has considered in deciding the claim.  Finally, the lay testimony presented during the hearing was not believable.  This finding is based on the Board's observations of the witness and his demeanor during the hearing.  


As a result, the Board finds that the Veteran's low back disorder is not related to or a result of service.  Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in April 2010, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the April 2010 letter, including the type of evidence necessary to establish a disability rating on a direct basis and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in February 2012.  During the examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for a low back disorder.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  These actions resulted in the Veteran obtaining additional medical evidence in support of his claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

New and material evidence having been received, to this limited extent the appeal to reopen service connection for a low back disorder is granted.

Service connection for a low back disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


